     Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               17cv1789 (DLC)
SECURITIES AND EXCHANGE COMMISSION,    :
                                       :            OPINION AND ORDER
                    Plaintiff,         :
                                       :
           -v-                         :
                                       :
LEK SECURITIES CORPORATION, SAMUEL     :
LEK, VALI MANAGEMENT PARTNERS d/b/a    :
AVALON FA, LTD., NATHAN FAYYER, and    :
SERGEY PUSTELNIK a/k/a SERGE           :
PUSTELNIK,                             :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

APPEARANCES

For plaintiff U.S. Securities and Exchange Commission:
David J. Gottesman
Olivia S. Choe
Sarah S. Nilson
U.S. Securities and Exchange Commission
100 F Street NE
Washington, DC 20549

For defendants Lek Securities Corporation and Samuel Lek:
Richard D. Owens
Nicholas L. McQuaid
Alysha M. Naik
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022

Steve M. Dollar
David B. Schwartz
Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, NY 10103
      Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 2 of 17



Kevin J. Harnisch
Norton Rose Fulbright US LLP
799 9th Street NW, Suite 1000
Washington, DC 20001

Ronald D. Smith
Norton Rose Fulbright US LLP
2200 Ross Avenue, Suite 3600
Dallas, TX 75201

DENISE COTE, District Judge:

      On July 16, 2019, the Lek Defendants 1 moved on the eve of

trial to reopen discovery in this complex securities action to

allow for the disclosure of two new experts, Professor Chester

Spatt (“Spatt”) and Mr. James Cangiano (“Cangiano”).          It is far

too late in the day to reopen discovery.        The Lek Defendants’

motion comes more than a year after the close of expert

discovery, several months after the filing of a series of

Daubert Opinions, and more than a month after a conference at

which the Court scheduled trial in this case to begin on October

21.   The Lek Defendants’ motion would also severely prejudice

the plaintiff, the U.S. Securities and Exchange Commission

(“SEC”).   For these reasons and the reasons that follow, it is

denied.




1 The Lek Defendants are Lek Securities Corporation (“Lek
Securities”) and its principal Samuel Lek.


                                    2
       Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 3 of 17



                                Background

       The SEC sued the Lek Defendants, Avalon FA Ltd. (“Avalon”),

and other Avalon Defendants 2 on March 10, 2017.         Lek Securities

is a broker-dealer based in New York.         Avalon is a foreign day-

trading firm whose traders are largely based in Eastern Europe

and Asia.    Because Avalon is not a registered broker-dealer, it

relies on registered firms like Lek Securities to conduct

trading in U.S. securities markets.

Initial Disclosure of SEC Theories:        March 10, 2017 to June 23,
2017

       In its complaint, the SEC alleged that traders at Avalon

engaged in two schemes -- a layering scheme and a Cross-Market

Strategy -- to manipulate the securities markets and that they

did so through trading at Lek Securities.         It included a

detailed description of each of the two schemes and gave

examples of how they worked at Lek Securities.          The SEC’s claims

against the Lek Defendants are principally for aiding and

abetting the Avalon Defendants’ violations of Sections 10(b) and

9(a) of the Exchange Act and Section 17(a) of the Securities

Act.    See SEC v. Lek Sec. Corp., 276 F. Supp. 3d 49, 57-58

(S.D.N.Y. 2017).

       In brief, layering involves placing non-bona fide limit




2 The Avalon defendants are Avalon, Nathan Fayyer, and Sergey
Pustelnik.


                                     3
     Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 4 of 17



orders on one side of the market in order to influence a

trader’s ability to execute favorable trades on the opposite

side of the market.    SEC v. Lek Sec. Corp., 370 F. Supp. 3d 384,

390-93 (S.D.N.Y. 2019) (“March 14 Daubert Opinion”).         In a

Cross-Market Strategy, a trader manipulates the prices of

options through trading in the corresponding stocks.         Id. at

397-400.

     The SEC quickly obtained an ex parte temporary restraining

order freezing Avalon’s assets.      At a conference with all

parties on March 13, a schedule was set for discovery and

proceedings related to the SEC’s motion for a preliminary

injunction against the Avalon Defendants.       A preliminary

injunction hearing was scheduled for August 2.

     In connection with the motion for a preliminary injunction,

on April 3, the SEC disclosed a 24-page report 3 of Professor

Terrence Hendershott (“Hendershott”), an expert in market

microstructure.    In his report, Hendershott explained his

analysis of Avalon’s trading in connection with the alleged

layering scheme.    Hendershott was deposed on his report for

eight hours in May.    On June 23, Hendershott submitted an 8-page




3 Hendershott’s April 3, 2017 report also contained an additional
16 pages of tables and charts summarizing his analysis.



                                   4
     Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 5 of 17



supplemental report. 4    Avalon declined to offer any witnesses for

the hearing but presented legal arguments in opposition to the

SEC’s motion.   On July 28, the Avalon Defendants withdrew their

opposition to the motion.     A preliminary injunction of July 31,

2017 continued the freeze of Avalon’s assets pending trial.

     Meanwhile, on June 2, the Lek Defendants filed a motion to

dismiss the claims against them.       They did not contend that the

complaint lacked sufficient detail to give them fair notice of

the SEC’s theory of wrongdoing.      Instead, they principally

argued that neither the layering scheme nor the Cross-Market

Strategy described in the complaint can constitute market

manipulation in violation of federal securities laws.         See Lek

Sec. Corp., 276 F. Supp. 3d at 54.      They also argued that the

brokerage services that they provided to Avalon were “routine

services” that broker-dealers regularly provide to all

customers.   Id. at 65.    The motion was denied on August 25.         Id.

at 49.

     Through an Order of August 3, disclosure of expert

testimony by the party bearing the burden on an issue was due

March 16, 2018 and disclosure of any rebuttal expert testimony

was due by April 20.     Expert discovery was due to be completed


4 Hendershott’s June 23, 2017 supplemental report incorporated
revisions to six of the tables and charts provided in his April
3 report, as well as an additional table summarizing statistical
significance tests he performed.


                                   5
     Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 6 of 17



by May 18, 2018.    At the joint request of the SEC and the Lek

Defendants, an Order of December 18 extended the deadline for

disclosure of rebuttal expert testimony to April 27, 2018 and

the completion of expert discovery to May 25, 2018.

Expert Discovery:    March 15, 2018 to August 21, 2018

     On March 15 and 16, 2018, the SEC timely disclosed a 2-page

second supplemental expert report from Hendershott 5 and a 50-page

expert report from Neil Pearson (“Pearson”), 6 an expert in equity

options and other derivative financial instruments.         Pearson

provided his analysis of the trading connected to the second

scheme asserted by the SEC, the Cross-Market Strategy.         The Lek

Defendants disclosed Roger Begelman (“Begelman”) on March 16 as

their compliance expert.

     Following a request by the SEC for an extension of certain

deadlines for disclosure of expert testimony and the completion

of expert discovery, the SEC and the Lek Defendants jointly

proposed a revised schedule of pretrial deadlines.         An Order of

April 17 adopted the proposal and required rebuttal expert

reports to be served by May 11, reply expert reports to be

served by June 8, and expert discovery to conclude on July 20.



5 Hendershott’s March 15, 2019 second supplemental report also
contained 7 pages of tables and charts summarizing his
supplemental analysis.
6 Pearson’s report also contained an additional 22 pages of
tables and charts summarizing his analysis.


                                   6
     Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 7 of 17



It also set a deadline of August 17, 2018 for any motion for

summary judgment, or in its absence, the Joint Pretrial Order.

     On May 11, the Lek Defendants disclosed David Ross (“Ross”)

and Alan Grigoletto (“Grigoletto”) as rebuttal experts to

Hendershott and Pearson. 7   Ross submitted one 43-page report

regarding the alleged layering scheme 8 and one 36-page report

regarding the Cross-Market Strategy. 9     Grigoletto submitted one

26-page report addressed to both schemes.       An Order of May 31

granted the SEC’s request to extend the deadline for reply

expert reports to June 22, and to extend the close of expert

discovery to August 3.

     On June 22, the SEC served the Lek Defendants with

Hendershott and Pearson’s reply expert reports to the rebuttal

testimony offered by Ross and Grigoletto.       Hendershott and

Pearson’s replies to Ross were 29 pages and 26 pages,

respectively.   Hendershott and Pearson’s replies to Grigoletto

were 18 pages and 12 pages, respectively.       The SEC also

submitted a reply expert report of 20 pages from Lawrence Pines



7 The Avalon Defendants disclosed Haim Bodek (“Bodek”) and Ronald
Filler (“Filler”) as rebuttal experts.
8 Ross’s report on the alleged layering scheme also contained an
additional 8 pages of tables and charts summarizing his
analysis.
9 Ross’s report on the Cross-Market Strategy also contained an
additional 4 pages of tables and charts summarizing his
analysis.


                                   7
     Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 8 of 17



(“Pines”) in response to Grigoletto’s report. 10

     An endorsement of July 13 granted a request from the Lek

Defendants and scheduled new deadlines of August 21 for the

close of expert discovery and August 24 for the submission of a

summary judgment motion.    Hendershott, Pearson, Begelman, Ross,

and Grigoletto were all deposed in July and August 2018,

Hendershott for the second time.

Motion Practice:    August 24, 2018 to May 8, 2019

     During the discovery period, the parties took twenty-nine

days of deposition testimony.     They also exchanged millions of

electronic files.

     On August 24, 2018, the Lek Defendants moved for summary

judgment and filed Daubert motions to exclude testimony by

Hendershott and Pearson.    Their summary judgment motion relied

heavily on the testimony given by their own experts:         Ross,

Grigoletto, and Begelman.     On October 5, the SEC filed Daubert

motions to exclude testimony by those three experts.

     These motions were addressed in the Spring of 2019.          The

March 14 Daubert Opinion denied the Lek Defendants’ motions to




10Pines provided expert testimony principally regarding Avalon’s
layering strategy, and whether it was consistent with a market
making strategy. An endorsement of June 12, 2018 denied the
defendants’ application to exclude Pines’ reply expert report.
Pines’ June 22 report was disclosed over a month before the
then-scheduled close of expert discovery and two months before
expert discovery was finally scheduled to close on August 21.


                                   8
      Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 9 of 17



exclude Hendershott and Pearson.        370 F. Supp. 3d at 404-07.

That Opinion also largely granted the SEC’s motions to exclude

testimony from Grigoletto and Ross.        Id. at 407-416.    The March

14 Daubert Opinion concluded, among other things, that “Ross is

unqualified to give an opinion about the phenomenon of layering

and cross-market manipulation or about high-frequency trading

practices more generally,” and that Grigoletto, while qualified

to serve as an expert, largely failed to provide admissible

expert testimony. 11   Id.

     An Opinion of March 26 denied the Lek Defendants’ motion

for summary judgment, SEC v. Lek Sec. Corp., No. 17cv1789(DLC),

2019 WL1375656 (S.D.N.Y. Mar. 26, 2019), and an Opinion of April

8 granted the SEC’s Daubert motion to exclude Begelman.           SEC v.

Lek Sec. Corp., No. 17cv1789(DLC), 2019 WL 1512713 (S.D.N.Y.

Apr. 8, 2019) (“April 8 Daubert Opinion”).        The April 8 Daubert

Opinion explained that, although a description of certain

standard practices by broker dealers could “theoretically” be

helpful to the jury, Begelman was unqualified to give such

testimony and many of his opinions would be inadmissible in any

event.   Id. at 3-5.    Two days later, an Order of April 10 placed


11The March 14 Daubert Opinion also excluded the report of
Bodek, one of the Avalon Defendants’ rebuttal experts, in its
entirety. See 370 F. Supp. 3d at 416-19. An Opinion of March
21, 2019 excluded the report of Filler, the Avalon Defendants’
other rebuttal expert. See SEC v. Lek Sec. Corp., No.
17cv1789(DLC), 2019 WL 1304452 (S.D.N.Y. Mar. 21, 2019).


                                    9
     Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 10 of 17



this case on the July 22, 2019 trial ready calendar and set a

deadline of July 12 for the parties to file the Joint Pretrial

Order.

     On March 28, the Lek Defendants sought partial

reconsideration of the March 14 Daubert Opinion.         That motion

was granted in part by an Opinion of May 8.        See SEC v. Lek Sec.

Corp., No. 17cv1789(DLC), 2019 WL 2114067 (S.D.N.Y. May 8,

2019).   On April 22, the Lek Defendants also sought

reconsideration of the April 8 Daubert Opinion.         That motion was

denied by an Opinion of May 8.      See SEC v. Lek Sec. Corp., No.

17cv1789(DLC), 2019 WL 2021879 (S.D.N.Y. May 8, 2019).

Setting the Schedule for Trial:      June 10, 2019 Conference

     On May 10, the SEC filed a letter seeking to adjourn the

July 22 trial ready date in order to accommodate the schedules

of their witnesses.    In their own letter of May 10, the Lek

Defendants represented that they were “ready to try this case

beginning July 22.”    An Order of May 13 scheduled a conference

for June 10 in order to select a new trial date.         On June 3, new

counsel entered notices of appearances on behalf of the Lek

Defendants.   The Lek Defendants are now represented by both

their original counsel and their new attorneys.

     At the June 10 conference, the parties discussed their

proposals for a trial date.     The parties indicated that they

expect the trial in this case to last approximately five weeks.


                                   10
        Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 11 of 17



After conferring with each other, the parties jointly proposed

and the Court adopted a trial date of October 21, 2019.             At no

point during the conference did the Lek Defendants state their

intention to reopen expert discovery.

     Interim dates have also been set.           The parties are required

to exchange summary charts by August 30; they must identify all

trial witnesses by September 3; the Joint Pretrial Order and any

motions in limine must be filed by September 13; the Final

Pretrial Conference will be held on October 11; and depositions

of trial witnesses not yet deposed are to occur by October 18,

2019.

Request to Reopen Expert Discovery:           July 26, 2019

     On July 26, the Lek Defendants filed this motion to reopen

expert discovery and for leave to disclose expert reports from

Spatt and Cangiano by August 23.           The Lek Defendants describe

Spatt as an expert in market microstructure and options trading

and Cangiano as an expert in compliance and surveillance systems

used by broker dealers.        If permitted to submit an expert

report, they explain that Spatt would conduct his own analysis

of Avalon’s trading data and use that analysis to evaluate the

methodologies and conclusions of both Hendershott and Pearson.

Cangiano would provide testimony regarding the industry standard

in developing programs aimed at detecting and controlling for

market manipulation.       The Lek Defendants’ motion became fully


                                      11
     Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 12 of 17



submitted on August 1.

                               Discussion

     Under the Scheduling Orders of August 3, 2017 and April 17,

2018, Cangiano’s expert report was due March 16, 2018, and

Spatt’s expert report was due May 11, 2018.        The Lek Defendants

seek permission to file them on August 23, 2019.

     Under Rule 16, Fed. R. Civ. P., “[a] schedule may be

modified only for good cause and with the judge’s consent.”

Fed. R. Civ. P. 16(b)(4). 12    In determining whether good cause

exists to modify a scheduling order, “the primary consideration

is whether the moving party can demonstrate diligence.”          Kassner

v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 244 (2d Cir. 2007);

see also BPP Illinois, LLC v. Royal Bank of Scotland Grp. PLC,

859 F.3d 188, 195 (2d Cir. 2017).       A court “may modify the

schedule on a showing of good cause if [the deadline] cannot

reasonably be met despite the diligence of the party seeking the

extension.”   Fed. R. Civ. P. 16 advisory committee’s note to

1983 amendment.   In addition to diligence, courts consider

whether a modification of the scheduling order would prejudice

the opposing party, see Kassner, 496 F.3d at 244, or otherwise

be inconsistent with the mandate of Rule 1, Fed. R. Civ. P., to


12The SEC asserts that Rule 37, Fed. R. Civ. P., governs the Lek
Defendants’ motion. Because the Lek Defendants seek
modification of an existing scheduling order, Rule 16, not Rule
37, applies.


                                   12
     Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 13 of 17



“secure the just, speedy, and inexpensive determination of every

action” or the requirement of Rule 26, Fed. R. Civ. P., to limit

the scope of discovery when “the party seeking discovery has had

ample opportunity to obtain the information.”

     The Lek Defendants have failed to show good cause to reopen

expert discovery and to designate Spatt and Cangiano as

additional expert witnesses for trial.       The SEC’s theories of

market manipulation were disclosed in detail in its March 10,

2017 complaint.   The Lek Defendants had a year between the

filing of the complaint and a March 16, 2018 deadline to

identify and disclose expert testimony regarding Lek Securities’

compliance practices.    They had more than a year to identify and

disclose experts on May 11, 2018 in rebuttal to the SEC’s

allegations of layering 13 and almost two months to prepare a

rebuttal to Pearson’s cross-market manipulation report.          They

had ample opportunity to select experts who could provide

relevant, admissible, and persuasive testimony.         They chose to

rely on Ross, Grigoletto, and Begelman.       Now, nearly a year has

passed since expert discovery closed.

     The Lek Defendants did not even raise the issue of

identifying new experts at the June 10 conference, which is the

conference at which the parties and the Court agreed on the


13The SEC disclosed the bulk of Hendershott’s opinions on
Avalon’s alleged layering scheme on April 3, 2017.


                                   13
      Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 14 of 17



October 21 trial date.      This is an extraordinary request to

bring on what is, for all practical purposes in this complex

case, the eve of trial.

      Granting the Lek Defendants’ untimely motion to reopen

discovery and disclose two new experts would also substantially

prejudice the SEC.     It has taken the parties nearly two-and-a-

half years to prepare this case for trial.         The parties

anticipate a five-week trial with over thirty witnesses.           Much

of the expert testimony reflects highly technical analysis.

Although it was the SEC who requested the adjournment of the

July 22 trial ready date, the SEC agreed to an October 21 trial

date on the reasonable assumption that the Lek Defendants

intended to rely on Ross and Grigoletto as their experts at

trial. 14   Permitting the Lek Defendants to disclose expert

reports at the end of this month from two additional witnesses

would upend the schedule.      If this application were granted, the

SEC would be required in the final eight weeks before trial to

perform all of the other scheduled tasks and in addition (1)

evaluate the new expert testimony, which the Lek Defendants

explain would include entirely new analyses of the Avalon

trading, (2) identify a new expert to rebut Cangiano’s




14At the June 10 conference, this Court described a process for
determining the scope of testimony to be offered by Ross and
Grigoletto at trial.


                                    14
     Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 15 of 17



testimony, 15 (3) coordinate with their own experts to prepare to

examine the new experts, (4) depose the new experts, (5) file

any appropriate Daubert motions, and (6) revise their trial

preparation to accommodate the new evidence. 16       The burden on

this Court would also be not insignificant.        As of now, the

parties will be submitting motions in limine on September 13.

If Daubert motions were filed, those would also have to be

briefed and resolved sufficiently in advance of the October 21

trial to give the parties the guidance they deserve.

     There is a reason that scheduling orders are issued in

litigation.   They permit the parties efficiently to develop

evidence and explore their opponent’s evidence, to test the

admissibility of the evidence and the viability of claims in

advance of trial, and to prepare for trial once that testing

process has concluded.     Upending the scheduling orders issued in

this case would severely burden all the parties and the Court

and violate the dictates of Rules 1, 16 and 26.

     The Lek Defendants provide no reasonable explanation for

their delay in making this application.       They do not suggest

that the SEC’s theories of liability were only recently



15Cangiano’s proferred testimony is on an issue for which the
Lek Defendants bear the burden.
16The Lek Defendants indicate that they would forego their right
to receive any rebuttal reports from the SEC experts to the
reports that will be delivered by Spatt and Cangiano.


                                   15
     Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 16 of 17



revealed.   Even assuming that the Lek Defendants only

appreciated the deficiencies in their chosen experts and those

experts’ reports once the SEC filed its Daubert motions in the

Fall of 2018, 17 or after the Court ruled on those Daubert motions

in the Spring of 2019, they are not entitled to a do-over.              The

Lek Defendants have had ample opportunity to select qualified

experts and to insist that those experts rigorously analyze the

relevant data and thoroughly explain the basis for their

conclusions.

     The Lek Defendants contend that they have been diligent

because they disclosed Spatt and Cangiano “as soon as the pre-

trial schedule allowed for it.”      They explain that, immediately

following the June 10, 2019 conference setting the October 21

trial date, they sought new experts who were well qualified and

who could draft reports and prepare for trial throughout the

Summer and Fall of 2019.     They emphasize that it only took them

a little over a month to do so.      This is not diligence.

Diligence required the Lek Defendants to follow the scheduling

orders issued in this case or to timely seek an adjustment of

that schedule during the period allowed for expert discovery.

Several such adjustments were made at the requests of the

parties.    An adjournment of the trial date did not give the Lek


17The SEC filed their Daubert motions to exclude the Lek
Defendants’ experts on October 5, 2018.


                                   16
     Case 1:17-cv-01789-DLC Document 397 Filed 08/07/19 Page 17 of 17



Defendants a green light to rewrite the schedule for expert

discovery.

     The Lek Defendants assert that good cause exists for

reopening expert discovery because of the “guidance” they

received in the Court’s Daubert Opinions from this past Spring

and because they believe that their new experts will have

important, relevant, and helpful evidence to present to the jury

at this trial.   This does not constitute good cause.         As the Lek

Defendants advised the SEC and the Court, they were prepared to

proceed to trial on July 22.      That trial would obviously have

been conducted without testimony from Spatt or Cangiano.          The

Court’s rulings in the Daubert Opinions did not constitute

invitations to reopen expert discovery and there is no

unfairness in requiring the Lek Defendants to present their

defense in October with the same witnesses on whom they intended

to rely in July.

                               Conclusion

     The Lek Defendants’ July 26 motion to reopen discovery and

for leave to to disclose two new expert witnesses is denied.



Dated:    New York, New York
          August 7, 2019

                                  ____________________________
                                          DENISE COTE
                                  United States District Judge



                                   17
